The defendant was indicted for the offense of murder in the first degree, convicted of the offense of murder in the second degree, and appeals. No good purpose would be served by a discussion of the evidence. It was ample to support the verdict returned.
The objection made on account of "J. Arnold Hale" answering to the name "A. Arnold Hale," which had appeared on the regular venire drawn for the week during which appellant's trial had been set, is unavailing here. It was disclosed by evidence taken that the juror in question was commonly known as "Arnold Hale," and that there was no other by such name in Sumter county. Highly technical and captious criticisms of the rulings of trial courts will not cause this court to reverse causes and grant new trials in criminal cases, when it does not appear that some substantial right of the defendant has been taken away from him. The ruling of the court here treated was free from prejudicial error. Code 1923, §§ 8621, 8637, 8648; Milligan v. State, 208 Ala. 223, 94 So. 169; Reed v. State,18 Ala. App. 371, 92 So. 513; Savage v. State, 174 Ala. 94,57 So. 469; Harris v. State, 203 Ala. 200, 82 So. 450.
We find nothing of a nature prejudicial to defendant's rights in the argument of the solicitor, to which objection was made. The same did not transcend the rule laid down in Cross v. State, 68 Ala. 476.
Every phase of the law governing the consideration of the whole case, including defendant's plea, was fully, fairly, and correctly given to the jury by the trial court in his oral charge. For this reason, alone, we think there was no prejudicial error in refusing either of defendant's requested written charges. But aside from' this, under the authority of Ex parte Hill, 211 Ala. 311, 100 So. 315, charge 2 was properly refused.
There was no error in the admission of evidence as to the statements made by defendant shortly after the shooting. The evidence was in the nature of a confession, and the witnesses were properly qualified.
Finding no prejudicial error in the record, the judgment will be affirmed.
Affirmed.